
	
		I
		112th CONGRESS
		1st Session
		H. R. 2619
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Rooney (for
			 himself and Mr. Deutch) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to ensure
		  that law enforcement personnel charged with security functions at Department of
		  Veterans Affairs medical centers receive active shooter
		  training.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Affairs Active Shooter Training Act of
			 2011.
		2.Active shooter
			 training for personnel responsible for security at Department of Veterans
			 Affairs medical centersThe
			 Secretary of Veterans Affairs shall establish policies and promulgate
			 guidelines to ensure that law enforcement personnel charged with security
			 functions at Department of Veterans Affairs medical centers receive active
			 shooter training, as described in finding 4.3 of the Department of Defense
			 document entitled Protecting the Force: Lessons from Fort Hood.
		
